United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
DEPARTMENT OF THE NAVY, NORTH
ISLAND NAVAL AIR REWORK FACILITY,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James J. Cunningham. Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1961
Issued: May 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On September 24, 2012 appellant, through his attorney, filed a timely appeal from an
August 30, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying modification of a wage-earning capacity determination.1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established that OWCP’s October 8, 2010 loss of
wage-earning capacity determination should be modified.

1

Appellant requested an oral argument. The Board denied appellant’s request in a separate order. Thus, the
Board, in its discretion, has decided the appeal on the record.
2

5 U.S.C. § 8101 et seq.

On appeal, appellant asserts that OWCP reduced his compensation based on “outdated
and irrelevant” evidence, ignoring his physicians’ opinions that he was totally and permanently
disabled for work.
FACTUAL HISTORY
This matter has previously been before the Board. By decision and order issued March 4,
1998,3 the Board reversed an October 10, 1995 OWCP decision rescinding acceptance of a
recurrence of disability on the grounds that there was a conflict of medical opinion at the time of
the rescission regarding whether an accepted L3-4 disc herniation and lumbar sprain occurring
on June 21, 1979 had spontaneously worsened on November 1, 1989. The law and facts of the
case as set forth in the Board’s prior decision and order are incorporated by reference.
OWCP denied the November 1, 1989 recurrence of disability by decisions dated May 11,
and October 4, 1999 and July 18, 2000, based on the April 19, 1999 report of Dr. Gregory H.
Schwab, a Board-certified orthopedic surgeon and impartial medical examiner, who opined that
appellant had no residuals of accepted lumbar injuries. In support of his recurrence claim,
appellant had submitted a March 16, 2000 report from Dr. Edwin W. Reiner, an attending
orthopedic surgeon, and a January 27, 2000 report from Dr. Anthony Markarian, an attending
Board-certified orthopedic surgeon, both opining that appellant remained disabled for work due
to the accepted L3-4 central disc herniation, as well as spinal stenosis and left thigh atrophy.4
OWCP then obtained an impartial medical opinion from Dr. Vert Mooney, a Board-certified
orthopedic surgeon, who submitted April 11 and 27, 2002 reports finding appellant disabled for
work due to occupationally-related degenerative disc disease, particularly severe at L4-5.5 On
February 26, 2004 it accepted that appellant sustained a recurrence of disability commencing
November 1, 1989. Appellant received compensation on the daily rolls retroactive to
November 1, 1989 and on the periodic rolls beginning on June 13, 2004.
Dr. Rebecca Zeiner, an attending Board-certified family practitioner, submitted reports
from July 8, 2005 to August 12, 2008 diagnosing numbness and weakness of the left leg and foot
due to lumbar degenerative disc disease.6 She found appellant totally disabled for work as of
December 18, 2008. In a December 4, 2009 report, Dr. Zeiner found that appellant had reached
maximum medical improvement and remained totally and permanently disabled for work.
OWCP obtained a second opinion from Dr. Philip Z. Wirganowicz, a Board-certified
orthopedic surgeon, who submitted a November 11, 2009 report reviewing the medical record
3

Docket No. 96-549 (issued March 4, 1998); Order Granting Petition for Correction, affirming March 4, 1998
decision and order (issued January 28, 1999).
4

From April 10 to November 3, 1989, appellant worked at a private-sector aircraft company, earning $16.00 an
hour. From June 6, 1990 to March 15, 1996, he worked as a usher in a sports stadium. In 1995, appellant worked at
29 events for a total of 163.75 hours. He worked occasionally as an usher through 2000.
5

Dr. Mooney initially provided March 22 and July 9, 2001 reports that OWCP found did not answer the
questions posed to him.
6

Dr. Mooney submitted an October 17, 2005 report concurring that appellant remained totally disabled for work
due to work-related degenerative disc disease.

2

and a statement of accepted facts. He noted that appellant was diagnosed with prostate cancer in
2002, and had hypertension and diabetes. On examination, Dr. Wirganowicz found atrophy of
the left thigh and calf and 4/5 left leg weakness. He diagnosed a work-related L3-4 lumbar disc
herniation with stenosis and persistent protrusion, chronic bilateral L5-S1 radiculopathy and left
leg weakness. Dr. Wirganowicz opined that the left leg weakness, subjective numbness and
visible atrophy were all related to the accepted 1979 lumbar injuries. He found that appellant
had attained maximum medical improvement. On January 9, 2010 Dr. Wirganowicz opined that
appellant could perform light work for eight hours a day, with lifting, pulling and pushing
limited to 25 pounds. Appellant could sit for up to eight hours a day and perform all other
activities up to four hours a day.
On February 19, 2010 OWCP referred appellant for vocational rehabilitation services.
Appellant met with a vocational rehabilitation counselor on March 31, 2010 and completed
vocational testing demonstrating average skills. The counselor implemented a private-sector
reemployment plan as the employing establishment could not accommodate appellant’s medical
restrictions.
In an April 13, 2010 report, Dr. Lindy C. O’Leary, an attending physician Board-certified
in occupational medicine, found appellant totally disabled for work due to worsening
degenerative lumbar disc disease and lumbar radiculopathy. She stated in a May 7, 2010 report
that residuals of the accepted lumbar injuries did not prevent appellant from participating in
vocational rehabilitation. However, Dr. O’Leary found him unable to participate in vocational
rehabilitation due to unspecified underlying conditions.
On June 16, 2010 the vocational rehabilitation counselor completed a labor market
survey showing that entry-level jobs as an Assembler, Small Products I, DOT (U.S. Department
of Labor, Dictionary of Occupational Titles) #706.684-022 and Assembler, Small Products II,
DOT #739.687-030, were reasonably available in appellant’s commuting area, with starting
wages of $400.00 a week. The positions were both sedentary, with lifting up to 20 pounds. The
counselor noted that both positions were commensurate with appellant’s vocational experience
as an aircraft production supervisor and within the medical limitations provided by
Dr. Wirganowicz on January 9, 2010. The counselor implemented a 90-day new employer
placement plan commencing June 23, 2010. Appellant refused to sign the plan and stated that he
did not wish to return to work.
In a July 6, 2010 letter, appellant asserted that he was medically unable to participate in
vocational rehabilitation due to lumbar pain and left leg weakness. He noted that his physicians
had found him totally disabled for work.
From July 6 to August 17, 2010, the vocational rehabilitation counselor identified 21
small product assembler jobs available in appellant’s commuting area. The counselor noted that
appellant did not pursue any of the job contacts.
In a July 7, 2010 letter, OWCP advised appellant that he had 30 days in which to submit
medical evidence demonstrating that he was unable to perform the selected small products
assembler positions. Appellant submitted an August 13, 2010 report from Dr. O’Leary, finding
him permanently and totally disabled due to progressive osteoarthritis, left leg numbness and

3

weakness, hypotonia, chronic left-sided lumbar radiculopathy and an unstable gait. OWCP
closed the vocational rehabilitation effort on August 20, 2010.
By notice dated September 7, 2010, OWCP advised appellant that it proposed to reduce
his wage-loss compensation under sections 8106 and 8115 of FECA7 by his projected earnings of
$400.00 a week as an Assembler, Small Products I. Appellant was afforded 30 days to present
evidence or argument establishing that the selected position was not suitable. In response, he
resubmitted Dr. O’Leary’s August 13, 2010 report.
By decision dated October 8, 2010, OWCP reduced appellant’s wage-loss compensation
effective October 24, 2010, based on his projected ability to earn $400.00 a week in the selected
position of Assembler, Small Products I. It found that the position properly represented his
wage-earning capacity as it was within his medical and vocational capacities. OWCP found that
the selected position was reasonably available in appellant’s commuting area, based on the
vocational rehabilitation counselor’s June 16, 2010 labor market survey.
In December 15, 2010 and April 20, 2011 letters, appellant’s counsel requested
modification of the October 8, 2010 loss of wage-earning capacity determination. He asserted
that diabetes was a relevant factor in the disability determination as appellant was diagnosed
after the accepted lumbar injuries. Counsel submitted additional medical evidence.
On December 4, 2009 Dr. Zeiner diagnosed stage 3 chronic diabetic kidney disease,
anemia, lumbar radiculopathy, degenerative lumbar disc disease and chronic low back pain. In a
November 3, 2010 report, Dr. O’Leary stated that appellant remained totally and permanently
disabled for work due to back pain and left leg numbness and weakness. She noted that
appellant’s left leg numbness could be diabetic neuropathy. On February 24, 2011 Dr. O’Leary
diagnosed spinal claudication with severe central canal stenosis at L3-4.8 She referred appellant
to Dr. Timothy Armstrong, a Board-certified neurologist, who diagnosed mild chronic L5-S1
radiculopathy on April 19, 2011.
By decision dated July 28, 2011, OWCP denied modification of the October 8, 2010
wage-earning capacity determination. It found that the additional medical evidence submitted
did not establish that the injury-related condition had worsened or that the original rating was in
error. Appellant did not assert or establish that he had been vocationally rehabilitated.
In September 16 and December 15, 2011 letters, appellant and counsel requested
modification of the October 8, 2010 loss of wage-earning capacity determination. Counsel
asserted that new medical evidence established that appellant was totally disabled for work due
to spinal stenosis, which he acknowledged was not an accepted condition. He provided
additional medical evidence.

7

5 U.S.C. §§ 8106 and 8115.

8

A December 13, 2010 lumbar magnetic resonance imaging (MRI) scan showed lumbar spondylosis at L3-4 and
L4-5 and scattered degenerative facet changes.

4

In July 20 and September 7, 2011 reports, Dr. O’Leary opined that appellant’s spinal
stenosis and arthritis had worsened such that he could not work or participate in vocational
rehabilitation. Appellant also had “multiple other medical problems that would prevent him
from returning [to] work or participating in a vocational rehabilitation program.” He had
difficulty with walking and activities of daily living. On August 16, 2011 Dr. Daniel A. Green,
an attending Board-certified orthopedic surgeon, recommended a laminectomy to address lumbar
stenosis and relieve appellant’s leg pain.9
By decision dated January 31, 2012, OWCP denied modification of the October 8, 2010
wage-earning capacity determination on the grounds that the evidence submitted did not
establish that the original determination was in error, that appellant had been vocationally
rehabilitated, or that the accepted L3-4 disc herniation and lumbar strain worsened such that he
could no longer perform the selected small parts assembler position. It noted that appellant’s
physicians continued to attribute his disability to nonoccupational conditions arising after the
June 21, 1979 injuries.
In a June 13, 2012 letter, counsel again requested modification of the October 8, 2010
wage-earning capacity determination. He asserted that new medical evidence established that
the accepted lumbar injuries had worsened such that appellant could no longer perform the
selected position of small products assembler. Counsel submitted a March 28, 2012 report from
Dr. O’Leary, reiterating that appellant’s arthritis and spinal stenosis had progressed, increasing
the numbness and weakness in his left leg. Dr. O’Leary noted “multiple other medical problems
that would prevent him from returning to work or participating in a vocational rehabilitation
program. She found that appellant remained permanently and totally disabled for work.
Dr. O’Leary proffered that Dr. Wirganowicz would also have found appellant totally disabled for
work in his current state.
By decision dated August 30, 2012, OWCP denied modification of the October 8, 2010
wage-earning capacity determination on the grounds that the evidence submitted did not
establish that the original determination was in error, that appellant had been vocationally
rehabilitated, or that the accepted L3-4 disc herniation and lumbar strain worsened such that he
could no longer perform the selected small parts assembler position.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination.10
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
9

August 17, 2011 lumbar x-rays showed degenerative disc space narrowing at L5-S1, mild spurs at multiple
levels, degenerative facet sclerosis at L4-5 and L5-S1.
10

See Sharon C. Clement, 55 ECAB 552 (2004).

5

rehabilitated, or the original determination was, in fact, erroneous.11 OWCP’s procedure manual
provides that, “[i]f a formal loss of wage-earning capacity decision has been issued, the rating
should be left in place unless the claimant requests resumption of compensation for total wage
loss. In this instance the CE [claims examiner] will need to evaluate the request according to the
customary criteria for modifying a formal loss of wage-earning capacity.”12 The burden of proof
is on the party attempting to show a modification of the wage-earning capacity determination.13
ANALYSIS
OWCP accepted that appellant sustained an L3-4 disc herniation and lumbar sprain as a
result of a June 21, 1979 work injury. Dr. Zeiner, an attending Board-certified family
practitioner, found appellant totally disabled for work as of December 18, 2008 due to
degenerative disc disease, a condition not accepted by OWCP. Dr. Wirganowicz, a Boardcertified orthopedic surgeon and second opinion physician, found appellant capable of full-time
light duty as of January 9, 2010. On October 8, 2010 OWCP determined that he could perform
the duties of Assembler, Small Products I and reduced his compensation to reflect his wageearning capacity in this constructed position. The issue is whether appellant established that the
October 8, 2010 wage-earning capacity decision should be modified.
Once OWCP found that appellant could perform the duties of a small products assembler,
the issue nor is whether there has been a material change in his work-related condition that
would render him unable to perform those duties.14 Appellant did not allege that he had been
retrained or otherwise vocationally rehabilitated. He contended that reports from Dr. O’Leary,
an attending physician Board-certified in occupational medicine, and Dr. Zeiner, an attending
Board-certified family practitioner, established that appellant was no longer able to work because
of conditions caused by the June 21, 1979 work injuries. For a physician’s opinion to be relevant
on this issue, the physician must address the duties of the constructed position.15 The Board
finds that the record does not contain medical evidence establishing that appellant’s accepted
work-related injuries, an L3-4 lumbar disc herniation and a lumbar sprain, had materially
worsened so that he could no longer serve in the selected position.
Following the wage-earning capacity determination, appellant requested its modification
on December 15, 2010 and September 16, 2011, asserting that the accepted injuries had
materially worsened such that the selected assembler position was no longer medically suitable.
He submitted a December 4, 2009 report from Dr. Zeiner diagnosing diabetes, kidney disease,
anemia, radiculopathy and degenerative disc disease, conditions not accepted by OWCP.
Appellant also provided reports from Dr. O’Leary dated from November 3, 2010 through
11

Katherine T. Kreger, 55 ECAB 633 (2004); Sue A. Sedgwick, 45 ECAB 211 (1993).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See Harley Sims, Jr., 56 ECAB 320 (2005).
13

Selden H. Swartz, 55 ECAB 272, 278 (2004).

14

Phillip S. Deering, 47 ECAB 692 (1996).

15

Id.

6

September 7, 2011, finding him totally disabled for work due to spinal claudication with central
canal stenosis at L3-4, arthritis and “multiple other medical problems.” Dr. Armstrong, a Boardcertified neurologist, diagnosed lumbar radiculopathy, and Dr. Green, a Board-certified
orthopedic surgeon, diagnosed lumbar stenosis. However, OWCP did not accept that spinal
claudication, stenosis, arthritis or lumbar radiculopathy were related to the accepted injuries. If
OWCP has not accepted a condition as employment related, appellant has the burden of proof to
establish causal relationship.16 Appellant’s physicians did not provide sufficient rationale
explaining how and why the accepted L3-4 disc herniation and lumbar sprain caused the
nonaccepted conditions.17 Therefore, this evidence is insufficient to establish a basis for
modification of the loss of the wage-earning capacity decision.
Counsel again requested modification of the October 8, 2010 wage-earning capacity
determination on June 13, 2012, asserting a worsening of the accepted conditions. He submitted
a March 28, 2012 report from Dr. O’Leary finding appellant totally disabled for work due to
worsening spinal stenosis and arthritis. As set forth above, OWCP did not accept arthritis or
spinal stenosis as causally related to the herniated L3-4 disc or lumbar strain. It denied
modification by decision dated August 30, 2012, finding that appellant had not established a
worsening of the accepted injuries. As Dr. O’Leary again attributed appellant’s disability to
nonaccepted conditions, OWCP’s denial of modification was proper.
Appellant did not meet his burden of proof to establish a material change in the nature
and extent of his injury-related condition, that the original determination was in fact erroneous or
that he was vocationally rehabilitated. He failed to establish that the October 8, 2010 wageearning capacity determination should be modified.
On appeal, appellant asserts that OWCP reduced his compensation based on “outdated
and irrelevant” evidence, ignoring his physicians’ opinions that he was totally and permanently
disabled for work. As stated, his physicians did not attribute his disability for work to the
accepted injuries, but to conditions not established as related to those injuries. Appellant did not
meet his burden of proof to establish that the accepted herniated disc and lumbar sprain
worsened such that he was no longer capable of performing the selected small products
assembler position. He may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP properly denied modification of the October 8, 2010 wageearning capacity determination.

16

See Jaja K. Asaramo, 55 ECAB 200 (2004).

17

Deborah L. Beatty, 54 ECAB 340 (2003).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 30, 2012 is affirmed.
Issued: May 9, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

8

